DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-10, 12, 14-20
The following claim(s) is/are amended: 1, 6, 8, 10, 15-16
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 11, 13
Claim(s) 1-10, 12, 14-20 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 8/19/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 10, 12, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US Pub. 2010/0131545) in view of Ben Romdhane (US Pub. 2015/0026517) and further in view of Cutts (US Pub. 2005/0216813).
With respect to Claim 1, Srivastava teaches a method comprising: identifying a datacenter group having a plurality of datacenters, (Fig. 1, item 101, paras. 14, 22; multiple data centers located among various geographic regions.)
Wherein each datacenter of the plurality of datacenters comprises drives (para. 4-5, 14, 59, 67; data centers have servers which contain disk drives.)
A data manager (Spec, para. 28 states that managers may have functionality to read/write data in the storage system. para. 17,19; write requests. Paras. 15-17; read requests. Examiner notes that Srivastava is a distributed database system, para. 22, which means each location can both read and write.)
Dynamically configuring, by each data manager, a redundant placement strategy for storing data within each respective datacenter (para. 29, 40, 37, 43, 48; policy for data storage including number of replica copies. paras. 16, 27-31; system makes a decision based on policy such as a minimum number of copies or placement for legal reasons. para. 27, 31; System updates all non-master data centers that new copy has been placed, which are placement maps. Fig. 2, para. 34; master data center keeps a current list of data centers with replica copies. In other words, because editing occurs at the master data center, the master data center must know each replica in order to push the updates to the replica.)
computed code bits of the data object; (The copy being computed code bits will be taught later. Fig. 1, paras. 22-23, 25, 27-30; System copies the original to other data centers. Fig. 1, paras. 13-14, 22-25, 29; For each data item the system determines a master data center (Fig. 1, 104) which manages editing operations, thus making it the original. The data item may be replicated to other data centers. Fig. 1 shows the other two data centers (106, 108) with copies – 106 has a copy and 108 is sent a copy. Para. 15; storage of copies in every possible data center.)
communicating, by the first data monitor, with a second data monitor of the plurality of data monitors; (Data monitors specifically will be taught later. With respect to communicating with other data centers, paras. 33-36, 42 disclose that a master data center may receive a request for read access. The request may come from a user device or from other data centers. Similarly, regional data centers may receive requests from the master data center or user devices. The data centers may also communicate with each other to perform updates. The master data center may keep all data centers updated on the file, either by sending modifications for replica copies or updating the stubs so that each data center knows where a copy is found. Thus data centers communicate with each other.)
identifying, by the first data monitor based on the communication with the second data monitor, a location of the computed code bits of the data object; (paras. 33-36, 42; master data center knows where other copies of file are located and only sends updates to those data centers. Para. 22, 27; data centers may also contain stubs which state where copies of a file can be found. Para. 31, 33-36, 42; system may update copies and update data on stubs.)
receiving, by the first data monitor, an outside query for the data object; (para. 33, 35; user device requests read access to a data item.)
Redirecting, by the first data monitor in response to the outside query for the data object, the outside query to the location of the computed code bits of the data object. (para. 29, 40, 37, 43, 48; policy for data storage including number of replica copies. para. 33-36; In response to a read access request, system redirects to an accessible copy. Para. 37-38; system adaptively modifies the accessibility and copies of the data files. Para. 54; add replica request to a data center. Para. 43; individual data centers may request, maintain or remove replica copies on a per-data item basis. See also Ben Romdhane, para. 13; sub-cluster may have multiple copies of a data item. Thus the system posits that it can adaptively control which data centers have copies.)
However, Srivastava does not explicitly teach data monitors.
Ben Romdhane, however, does teach wherein each datacenter of the plurality of datacenters comprises a plurality of data monitors, wherein each data monitor monitors the functionality of its respective data center; (Applicant’s spec suggests that the function of data monitors is to monitor drives which the data is on. First, see Srivastava, paras. 14, 19-20, 31; Each data center is aware of the location of all files. Then see Ben Romdhane, Figs. 1-2, para. 21, 35-36, 40-41; system monitors the state of every drive in order to determine if data needs to be replicated to other drives within the cluster. Para. 13; same data center can contain multiple replicas of a data set. Thus, the combination would teach at least one copy in each data center, and replicating more than one copy at each data center, and each data center monitoring the volumes in which a replica is stored. To use Fig. 1 of Srivastava as an example, data center 104 would contain one original and one replica, and data centers 106 and 108 would each contain two replicas, and each data center would monitor every volume containing a copy of the data set, so there would be a system of three data centers (s), five copies in the system, and each data center would have six monitors. Further, even if one construed Ben Romdhane’s teaching as only being a single data monitor that monitors all devices, duplication of parts and making separable is obvious, see MPEP 2144, and further it would have been obvious to an artisan of ordinary skill prior to the effective filing date to separate the monitoring functionalities in order to prevent a single failure from compromising all the monitoring, see Ben Romdhane, para. 4; corruption, network or hardware failures.)
Monitoring by each data monitor, the functionality of its respective datacenter (Figs. 1-2, para. 21, 35-36, 40-41; system monitors the state of every drive in order to determine if data needs to be replicated to other drives within the cluster. Examiner asserts that the 1/(s+1) limitation is a non-critical division number and is therefore obvious, see MPEP 2144.05. Further, given that the claim already identifies the number of monitors as at least s+1, it would have been obvious to one of ordinary skill to have each of the data monitors monitor 1/(s+1) of the drives in order to avoid overloading any particular monitoring instance by equally dividing the work.)
(Figs. 1-2, paras. 21, 35-36, 40-41; system detects drive failure, network outage, or hardware malfunction, which are all detections of an event where the data object is inaccessible as a result.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of Srivastava with the data monitors in order to allow the system to generate additional copies for redundancy if a given copy fails. (Ben Romdhane, paras. 19-20)
But modified Srivastava does not explicitly teach reconstructing computed code bits.
Cutts, however, does teach computed code bits; reconstructing the data object from the computed code bits (paras. 5-7, 14-15, 26-33; data redundancy provided for by using matrix algebra to break a file into parts, store the parts in multiple locations, and then reconstruct the file by reversing the process to combine the parts into the original file.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of modified Srivastava with the algebraic reconstruction in order to increase redundancy and privacy by not storing all of a single file’s data in one place. (Cutts, para. 5-7)

(Fig. 1; data transfer between data centers.)

With respect to Claim 4, modified Srivastava teaches the method of claim 1, and Srivastava also teaches further comprising monitoring, via the plurality of data monitors, for a change or loss of data within each of the datacenters. (paras. 14, 23, 34; system determines that data has been edited or updated and pushes the changes to other copies. See also Ben Romdhane, Figs. 1-2, paras. 21, 35-36, 40-41; system detects drive failure and may migrate or move data around as drives fail. Detecting the failure of a drive is detecting the loss of data on that drive.)

With respect to Claim 5, modified Srivastava teaches the method of Claim 1, and Srivastava also teaches wherein at least one of the datacenters is located at a geographically distinct location separate from at least a second one of the datacenters. (para. 14; geographically distributed database has centers located in various geographic regions.)

With respect to Claim 6, modified Srivastava teaches the method of claim 1, and Srivastava also teaches further comprising replying to the outside query based at least on a reconstructed copy of the data object. (para. 15-17, 24, 26, 35; query requesting a data item, and data item is served to client. para. 27; system requests a copy from another device. Paras. 33-36; read requests may be redirected.)

With respect to Claim 8, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Srivastava also teaches a system comprising: a first network; (figs. 1, 3, paras. 22, 58-61; data centers that are interconnected for data transmission.)
A plurality of datacenters interconnected via the first network, (Fig. 1, item 101, paras. 14, 22; multiple data centers located among various geographic regions.)
a data controller communicatively coupled to the first network, the data controller comprising: an input/output for communicating via a second network; (Fig. 3, para. 68; communication interface 330. Fig. 1, para. 33; user requests to read or write data to the data center network. See also Ben Romdhane, para. 32; two networks.)
a processor communicatively coupled to the input/output; (Fig. 3, para. 65; processor)
and memory storing instructions that cause the processor to effectuate operations comprising: (Fig. 3, para. 66; memory 322)

With respect to Claim 10, modified Srivastava teaches the system of claim 8, and Srivastava also teaches wherein the operations further comprise: replying to the outside query for a reconstructed copy of the data object, (para. 15-17, 24, 26, 35; query requesting a data item, and data item is served to client. para. 27; system requests a copy from another device. Paras. 33-36; read requests may be redirected.)

With respect to Claim 12, modified Srivastava teaches the system of claim 8, and Ben Romdhane also teaches wherein the number of data centers is represented by an s and the number of the plurality of data monitors in each datacenter exceeds 1+s. (Figs. 1-2, para. 21, 35-36, 40-41; system monitors the state of every drive in order to determine if data needs to be replicated to other drives within the cluster. Para. 13; same data center can contain multiple replicas of a data set. Duplication of parts and making separable is obvious, see MPEP 2144, and further it would have been obvious to an artisan of ordinary skill prior to the effective filing date to separate the monitoring functionalities in order to prevent a single failure from compromising all the monitoring, see Ben Romdhane, para. 4; corruption, network or hardware failures.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of Srivastava with the data monitors in order to allow the system to generate additional copies for redundancy if a given copy fails. (Ben Romdhane, paras. 19-20)

With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Srivastava also teaches a system comprising: a processor; (Fig. 3, para. 65; processor)
(Fig. 3, para. 66; memory 322)
the storage system comprising a number of datacenters (Fig. 1, item 101, paras. 14, 22; multiple data centers located among various geographic regions.)
interconnected by a first network; (figs. 1, 3, paras. 22, 58-61; data centers that are interconnected for data transmission.)

With respect to Claim 16, modified Srivastava teaches the system of claim 15, and Srivastava also teaches wherein the operations further comprise: determining, by the monitor, that the outside query for the data object was received via a second network; (para. 15-17, 24, 26, 35; query requesting a data item, and data item is served to client.) (para. 27; system requests a copy from another device.)
receiving, by the monitor, a transmission based on a reconstructed copy of the data object; (paras. 27-28; system requests a copy from another data center. That data center sends copy to requesting center)
and transmitting a reply to the outside query based at least on the transmission. (para. 29, 40, 37, 43, 48; policy for data storage including number of replica copies. para. 33-36; In response to a read access request, system redirects to an accessible copy. Para. 37-38; system adaptively modifies the accessibility and copies of the data files. Para. 54; add replica request to a data center. Para. 43; individual data centers may request, maintain or remove replica copies on a per-data item basis. See also Ben Romdhane, para. 13; sub-cluster may have multiple copies of a data item.)

With respect to Claim 20, modified Srivastava teaches the system of claim 15, and Ben Romdhane also teaches wherein the number of data centers is represented by s and the number of the data monitors is equal to at least s+1. (First, Claim 12 is similar but more limited, so Examiner incorporates the response to Claim 12. Further, first, see Srivastava, paras. 14, 19-20, 31; Each data center is aware of the location of all files. Then see Ben Romdhane, Figs. 1-2, para. 21, 35-36, 40-41; system monitors the state of every drive in order to determine if data needs to be replicated to other drives within the cluster. Para. 13; same data center can contain multiple replicas of a data set. Thus, the combination would teach at least one copy in each data center, and replicating more than one copy at each data center, and each data center monitoring the volumes in which a replica is stored. To use Fig. 1 of Srivastava as an example, data center 104 would contain one original and one replica, and data centers 106 and 108 would each contain two replicas, and each data center would monitor every volume containing a copy of the data set, so there would be a system of three data centers (s), five copies in the system, and each data center would have six monitors. Further, even if one construed Ben Romdhane’s teaching as only being a single data monitor that monitors all devices, duplication of parts and making separable is obvious, see MPEP 2144, and further it would have been obvious to an artisan of ordinary skill prior to the effective filing date to separate the monitoring functionalities in order to prevent a single failure from compromising all the monitoring, see Ben Romdhane, para. 4; corruption, network or hardware failures.)
The same motivation to combine that applies to the independent Claim applies here.


Claims 3, 7, 9, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US Pub. 2010/0131545) in view of Ben Romdhane (US Pub. 2015/0026517) in view of Cutts (US Pub. 2005/0216813) and further in view of Anand (US Pub. 2016/0080211).
With respect to Claim 3, modified Srivastava teaches the method of claim 2, but does not explicitly teach VPN.
Anand, however, does teach wherein the first network connections comprise a virtual private network (VPN) tunnel. (para. 120; VPN tunnel between devices)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of modified Srivastava with the VPN in order to improve security by using a private network. (Anand, para. 665, 726)

With respect to Claim 7, modified Srivastava teaches the method of claim 6, but does not explicitly teach VPN.
(para. 120; VPN tunnel between devices)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of modified Srivastava with the VPN in order to improve security by using a private network. (Anand, para. 665, 726)

With respect to Claim 9, modified Srivastava teaches the system of claim 8, but does not explicitly teach VPN.
Anand, however, does teach wherein the first network comprises a virtual private network (VPN). (para. 120; VPN tunnel between devices)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the system of modified Srivastava with the VPN in order to improve security by using a private network. (Anand, para. 665, 726)

With respect to Claim 14, modified Srivastava teaches the system of claim 8, but does not explicitly teach relative latency.
Anand, however, does teach wherein a latency of the first network is lower than a latency of the second network. (paras. 15, 270, 274; system compares relative latency of paths, which determines if a first latency is lower than a second latency.)


With respect to Claim 17, it is substantially similar to Claim 14 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 18, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US Pub. 2010/0131545) in view of Ben Romdhane (US Pub. 2015/0026517) in view of Cutts (US Pub. 2005/0216813) and further in view of Udupi (US Pub. 2016/0349993).
With respect to Claim 19, modified Srivastava teaches the system of claim 15, but does not explicitly teach Ceph.
Udupi, however, does teach wherein at least one of the data monitors is a Ceph instance. (para. 25; Ceph)
(Udupi, para. 25)


Remarks
Applicant amends the independent claims to teach storing computed code bits that are reconstructed into the data object. Applicant argues at Remarks, pgs. 7-8 that Srivastava and Ben Romdhane do not teach the feature. Examiner has previously stated that computed code bits could be construed as the entire reconstructed file, and therefore Srivastava would anticipate. (see Non-Final, 5/11/2020, pg. 4) By amendment, Applicant claims reconstructing the data object from the computed code bits, which avoids this interpretation. However, Examiner previously cited Cutts to teach this embodiment – where algebra is used to break a file into parts (computed code bits) and then reassemble it (reconstruction). (see Non-Final, 5/11/2020, pgs. 15-16 with respect to then-Claim 6.)
Applicant does not discuss or argue against the previous Cutts citation to the subject matter, so Examiner reasserts it. All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449